Exhibit 10.8

MINERALS TECHNOLOGIES INC.

NONFUNDED DEFERRED COMPENSATION AND UNIT AWARD PLAN FOR

NON-EMPLOYEE DIRECTORS

 

1.       Each member of the Board of Directors of Minerals Technologies Inc.
(the “Company”) who is not an employee of the Company or of any of its
subsidiaries (an "Independent Director") may elect on or before the last
business day of any calendar month to have payment of all or a specified part of
all fees payable to him or her for services as a director during the following
calendar month and thereafter paid in cash on a current basis or deferred until
he or she ceases to be a director of the Company. The form of any such deferral
may be either in cash or in units that are valued by reference to, or otherwise
based on, or related to, the Company's Common Stock, as described in paragraph 3
("Units"). An election as to cash or deferral and form of deferral shall be made
by written notice to the Secretary of the Company. Any such election may be
terminated, or may be modified as to amount of deferral or form of deferral,
with regard to fees to be paid during the following calendar month and
thereafter by written notice to the Secretary of the Company on or before the
last business day of the calendar month preceding the calendar month in which
such fees would otherwise be payable. Modifying the form of deferral of fees
previously deferred may be done as of the first day of any calendar month by
giving written instructions to the Secretary of the Company before such date. No
more than two modifications of the form of deferral, whether as to fees
previously deferred or as to fees to be paid, may be made in any calendar year.
Units awarded pursuant to paragraph 2 shall not be affected by any such
election.

 

2.          In addition, each Independent Director shall be awarded Units
pursuant to the following schedule:

 

•

Each director upon joining the Board shall be awarded 500 Units.

   

•

Each director who continues in office on the date of any annual meeting of
stockholders shall be awarded 500 Units, effective as of such date.

   

•

A director who serves as the chair of the Audit Committee of the Board shall be
awarded annually a number of Units valued at $15,000, in quarterly installments
of Units valued at $3,750 on the first business day of each calendar quarter.

   

•

A director who serves as the chair of the Compensation Committee or of the
Corporate Governance Committee of the Board shall be awarded annually a number
of Units valued at $9,000, in quarterly installments of Units valued at $2,250
on the first business day of each calendar quarter.

   

•

A director who serves as a member of the Audit Committee of the Board shall be
awarded annually a number of Units valued at $9,000, in quarterly installments
of Units valued at $2,250 on the first business day of each calendar quarter.

   

•

A director who serves as a member of the Compensation Committee or of the
Corporate Governance Committee of the Board shall be awarded annually a number
of Units valued at $6,000, in quarterly installments of Units valued at $1,500
on the first business day of each calendar quarter.

 

3.          As fees are deferred by each director and as Units are awarded to
him or her pursuant to paragraph 2, they shall be credited to a general ledger
account (the

 

--------------------------------------------------------------------------------



"Deferred Directors Fees Account") established for such purpose on the Company's
books. At the director’s election, the credit for deferred fees shall be in the
form of either (a) the dollar amount of the fees deferred or (b) a number of
Units, calculated to the nearest thousandth of a Unit, determined by dividing
the dollar amount of fees deferred by the closing market price of the Company's
Common Stock on the date such fees accrue, as published in The Wall Street
Journal in its report of New York Stock Exchange Composite Transactions. In the
case of Units awarded pursuant to paragraph 2, the director's account shall be
credited with the number of Units so awarded on the date specified in said
paragraph.

 

Dollar balances in a director’s account shall be credited with interest at a
rate equal to the rate of return for Fund I in the Minerals Technologies Inc.
Savings and Investment Plan, compounded monthly. Units in a director’s account,
shall be marked to market monthly.

 

Whenever a dividend is declared, the number of units in the director's account
shall be increased by the result of the following calculations: (i) the number
of Units in the director's account multiplied by any cash dividend declared by
the Company on a share of its Common Stock, divided by the closing market price
of such Common Stock on the date such dividends would otherwise have been paid,
as published in The Wall Street Journal in its report of New York Stock Exchange
Composite Transactions; and (ii) the number of Units in the director's account
multiplied by any stock dividend declared by the Company on a share of its
Common Stock. In the event of any change in the number or kind of outstanding
shares of Common Stock of the Company including, but not limited to a stock
split or splits, other than a stock dividend as provided above, an appropriate
adjustment shall be made in the number of u nits credited to the director's
account.

 

4.          At least one year before a director ceases to be a director of the
Company, the director may elect, or may modify an election previously made, to
receive payment of the director’s interest in the Deferred Directors Fees
Account in a lump sum or in annual installments, and may elect to have such lump
sum payment made or annual installment payments begin either in (a) the year in
which the electing director ceases to be a director of the Company, or (b) the
year following the year in which the electing director ceases to be a director
of the Company. Such payment or payments shall be valued as of the first
business day of the month in which they are to be made. In the absence of an
election, such payments will begin in January of the year following the director
’s ceasing to be a director of the Company and will be made in five annual
installments, valued as of the first business day of each applicable January. In
the event a director ceases to be a director of the Company within one year of
the director’s election or most recent modification of the election provided for
herein, then the most recent previous election made by such director at least
one year prior to the director’s termination of service shall be deemed to
remain in effect.

 

With respect to all Units in the Deferred Directors Fees Account, the amount
payable to the director in each instance shall be determined by multiplying the
number of Units by the closing market price of the Company's Common Stock on the
valuation date, as provided above in this paragraph 4.

 

--------------------------------------------------------------------------------



If the director receives the balance of his or her account in annual
installments, the first annual installment shall be a fraction of the value of
the balance of the director's account on the valuation prior to the date of such
payment, the numerator of which fraction is one (1) and the denominator of which
is the total number of installments remaining to be paid at that time. Each
subsequent annual installment shall be calculated in the same manner except that
the denominator shall be reduced by the number of annual installments that have
been previously paid.

 

5.          If a director should die before full payment of all amounts credited
to his or her account, such amounts shall be paid to the director’s designated
beneficiary or beneficiaries or to the director’s estate, in a single sum
payment to be made as soon as practicable following the first valuation date
after the director’s death. A director may designate one or more beneficiaries
(which may be an entity other than a natural person) to receive any payments to
be made upon the director's death. At any time, and from time to time, any such
designation may be changed or canceled by the director without the consent of
any beneficiary. Any such designation, change or cancellation must be by written
notice submitted to the Secretary of the Company and shall not be effective
until received by the Secretary. If a director designates more than one
beneficiary, any payments to such beneficiaries shall be made in equal shares
unless the director has designated otherwise. If the director has named no
beneficiary, or if all of the designated beneficiaries have predeceased the
director, the beneficiary shall be the director's estate.

 

6.          A director's election to defer fees shall continue until the
director ceases to be a director unless the director earlier terminates the
election with respect to future fees by written notice delivered to the
Secretary of the Company. Any such notice shall become effective as of the end
of the calendar month in which the notice is received by the Secretary. Amounts
credited to the account of a director prior to the effective date of the notice
shall not be affected thereby and shall be paid to the director in accordance
with paragraph 4 (or paragraph 5 in the event of his death) above. The Units
awarded to the director pursuant to paragraph 2 shall not be affected by any
such election.

 

7.          The right of a director to any fees or Units credited to his or her
account shall not be subject to assignment by the director. If a director does
assign his or her right to any fees or Units credited to his or her account, the
Company shall disregard such assignment and discharge its obligation hereunder
by making payment as though no such assignment had been made.

 

8.          In no event shall any payment of fees deferred pursuant to this Plan
or of Units be made with the Company's Common Stock.

 

9.         This Minerals Technologies Inc. Nonfunded Deferred Compensation and
Unit Award Plan for Non-Employee Directors shall be governed and construed in
accordance with the laws of the state of Delaware.

 

--------------------------------------------------------------------------------